Citation Nr: 1423390	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems as a result of asbestos exposure.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for an asbestos-related lung condition.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Boston, Massachusetts.  A transcript of the hearing has been associated with the claims file.

This case was remanded by the Board in June 2011 for further development, and the case has since been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Lung Disability

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a lung disability.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2011 remand directive, the Board requested that the RO/Appeals Management Center (AMC) obtain any outstanding records from Dr. F.  If these records revealed a current lung disability, the RO/AMC was to perform additional development, to include affording the Veteran a VA examination to determine the nature and etiology of the lung disability. 

In June 2011 and July 2011, the AMC requested the private treatment records from Dr. F.  These records were received in October 2011 and July 2012, and have been associated with the Veteran's VBMS file.  These records show a current diagnosis of chronic obstructive pulmonary disease (COPD), but chest x-rays were clear.  

In the June 2011 remand, the Board specifically requested that the Veteran be afforded a VA examination if the private treatment records show a current lung disorder.  The Veteran was never afforded a VA examination, and it appears from the April 2012 Supplemental Statement of the Case that the AMC never considered the private treatment records received from Dr. F (contained in the Veteran's virtual file).  As such, the AMC failed to complete the June 2011 remand directives, and the case must again be remanded to complete the evidentiary development previously requested.

Hearing Loss

In a January 2012 rating decision, the RO denied a compensable rating for bilateral hearing loss.  The Veteran filed a notice of disagreement in February 2012.  Because the notice of disagreement placed the issue in appellate status, the increased rating matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issue of entitlement to an increased rating for bilateral hearing loss should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO/AMC should ensure that all indicated development is completed before the case is returned to the Board.

2.  The RO/AMC should attempt to verify whether the Veteran was exposed to asbestos during service, taking into account his lay statements, service treatment records, service personnel records, and any other relevant documents.  If deemed necessary, contact any appropriate agency in order to verify the Veteran's claimed asbestos exposure

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of such disorder.  

The examiner is asked to confirm whether the Veteran currently has asbestosis or any other asbestos-related disease, and opine as to whether any diagnosed respiratory disorder is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, to include his in-service respiratory complaints and any in-service oil paint, fuel fumes, or asbestos exposure.  

In this regard, the examiner must specifically comment upon the Veteran's pre-service employment at a saw mill, his post-service employment with General Dynamics, and his history of smoking; and the relationship between such and his any current respiratory disorder.

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  Subsequent to any VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



